IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                    NO. PD-1001-13



                     SILVESTRE CORTEZ ROMERO, Appellant

                                            v.

                               THE STATE OF TEXAS



            ON STATE’S PETITION FOR DISCRETIONARY REVIEW
               FROM THE FOURTEENTH COURT OF APPEALS
                            HARRIS COUNTY



       Per curiam.

                                     OPINION


       Appellant was convicted of murder and sentenced to 20 years in prison. On appeal,

he argued, among other things, that the evidence was insufficient to support the $243.50 in

court costs assessed against him in the judgment. The Court of Appeals agreed, relying on

its opinion in Johnson v. State, 389 S.W.3d 513 (Tex. App. – Houston [14 th Dist.] 2012).
                                                                              ROMERO - 2


Romero v. State, 406 S.W.3d 695 (Tex. App. – Houston [14 th Dist.] 2013).

       The State has filed a petition for discretionary review of this decision. We recently

handed down our opinion in Johnson v. State, No. PD-0193-13, 2014 Tex. Crim. App.

LEXIS 240 (Tex. Crim. App. February 26, 2014), in which we set forth a roadmap for

resolving questions regarding court costs. See also Cardenas v. State, No. PD-0733-13, 2014

Tex. Crim. App. LEXIS 236 (Tex. Crim. App. February 26, 2014).

       The Court of Appeals in the instant case did not have the benefit of our opinion in

Johnson. Accordingly, we grant the State’s petition for discretionary review, vacate the

judgment of the Court of Appeals, and remand this case to the Court of Appeals in light of

our opinion in Johnson. We also this day refuse Appellant’s petition for discretionary review

in this case. No motion for rehearing will be entertained.




DATE DELIVERED: April 16, 2014

PUBLISH